U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25455 Lexington Resources, Inc. (Name of small business issuer in its charter) Nevada 88-0365453 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7473 West Lake Mead Road, Las Vegas, Nevada 89128 (Address of principal executive offices) (702) 382-5139 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.000025 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A 1 Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of June 14, 2007 Common Stock, $0.00025 par value 38,766,270 Transitional Small Business Disclosure Format (Check one): Yes oNo x 2 INDEX PAGE PART I.FINANCIAL INFORMATION 4 ITEM 1.INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4 CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF OPERATIONS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION 20 ITEM 3. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 25 ITEM 1.LEGAL PROCEEDINGS 25 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 5.OTHER INFORMATION 26 ITEM 6.EXHIBITS 26 SIGNATURES 26 3 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LEXINGTON RESOURCES, INC. INTERIM CONSOLIDATEDFINANCIAL STATEMENTS MARCH 31, 2007 (UNAUDITED) 4 LEXINGTON RESOURCES, INC. CONSOLIDATED BALANCE SHEETS March 31, 2007 December 31, 2006 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 273,131 $ 86,241 Accounts receivable, net of allowance for doubtful accounts of $177,367 (2006 - $177,367) 1,350,784 1,425,450 Due from related parties (Note 8) 97,978 73,916 Prepaid expenses and other 2,917 2,917 Current portion of deferred finance fees - 39,803 1,724,810 1,628,327 ASSETS HELD FOR SALE (Note 5) - 2,767,225 PROPERTY AND EQUIPMENT (Note 4) Oil and gas properties - full cost method of accounting Proved, net of accumulated depletion $1,265,187 (2006 - $1,114,985) 8,262,189 8,408,510 Unproved 4,773,447 5,049,858 13,035,636 13,458,368 Other equipment, net of accumulated depreciation of $282,680 (2006 - $235,858) 531,902 578,724 13,567,538 14,037,092 $ 15,292,348 $ 18,432,644 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ 7,894,185 $ 8,404,178 Due to related parties (Note 8) 205,180 202,881 Promissory note and other short term advances (Note 6) 655,068 640,274 Current portion of convertible notes and accrued interest (Note 6) - 615,824 Contingent liability (Notes 2 and 7) 672,337 - 9,426,770 9,863,157 LONG TERM DEBT (Note 6) - 1,295,961 DERIVATIVE LIABILITY (Note 7) - 1,538,829 9,426,770 12,697,947 CONTINGENCIES AND COMMITMENTS (Notes 1, 4, 6 & 8) - - STOCKHOLDERS’ EQUITY (Note 7) Common stock $.00025 par value: 200,000,000 shares authorized Preferred stock, $.001 par value: 75,000,000 shares authorized Issued and outstanding: 38,766,270 common shares (December 31, 2006 – 38,766,270) 10,611 10,611 Additional paid-in capital 30,510,613 30,398,613 Common stock purchase warrants 6,181,340 2,009,340 Accumulated deficit (30,836,986 ) (26,683,867 ) 5,865,578 5,734,697 $ 15,292,348 $ 18,432,644 The accompanying notes are an integral part of these interim consolidated financial statements. 5 LEXINGTON RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three month period ended March 31, 2007 2006 REVENUES Oil and gas revenue $ 156,165 $ 167,207 Drilling and service revenue 52,706 134,099 208,871 301,306 OPERATING EXPENSES Operating costs and taxes 96,199 60,098 Rig, well and pulling unit expense 38,446 221,486 Salaries, wages and related 44,727 156,380 Depreciation, depletion and amortization 197,024 186,804 General and administrative 181,282 265,878 Investor relations and promotion 37,500 1,599,174 595,178 2,489,820 NET LOSS FROM OPERATIONS (386,307 ) (2,188,514 ) INTEREST AND FINANCE FEES (395,506 ) (1,621,075 ) GAIN ON DISPOSAL OF OTHER EQUIPMENT 342,195 - LOSS ON CONTINGENT LIABILITY (Note 2) (110,219 ) - NET LOSS FOR THE PERIOD $ (549,837 ) $ (3,809,589 ) BASIC AND FULLY DILUTED NET LOSS PER SHARE $ (0.01 ) $ (0.16 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 38,766,270 23,954,794 The accompanying notes are an integral part of these interim consolidated financial statements. 6 LEXINGTON RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three month period ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (549,837 ) $ (3,809,589 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on disposal of other equipment (342,195 ) - Non–cash expenses 37,500 37,500 Oil and gas depletion 150,202 70,223 Depreciation 46,822 116,581 Non-cash interest and finance fees 146,809 1,494,051 Loss on contingent liability 110,219 - Changes in working capital assets and liabilities: Accounts receivable 74,666 402,341 Prepaid expenses and other - 8,692 Accounts payable and accrued liabilities (846,645 ) 770,717 NET CASH FLOWS USED IN OPERATING ACTIVITIES (1,172,459 ) (909,484 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of other equipment (120,000 ) (3,625 ) Proceeds on disposal of other equipment 3,225,000 - Oil and gas property disposals (additions) 272,530 (1,537,715 ) Cash acquired on acquisition of Oak Hills, net of transaction costs - 119,544 NET CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES 3,377,530 (1,421,796 ) CASH FLOWS FROM FINANCING ACTIVITIES Advances to related parties (21,763 ) (20,698 ) Convertible note repayments (700,457 ) (581,836 ) Promissory notes - 500,000 Long term debt repayments (1,295,961 ) (13,410 ) Proceeds on sale of common stock - 1,937,500 NET CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES (2,018,181 ) 1,821,556 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 186,890 (509,724 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 86,241 520,332 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 273,131 $ 10,608 SUPPLEMENTAL CASH FLOW INFORMATION (Note 9). The accompanying notes are an integral part of these interim consolidated financial statements. 7 LEXINGTON RESOURCES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) NOTE 1:NATURE OF CONTINUED OPERATIONS AND BASIS OF PRESENTATION Lexington Resources, Inc., a Nevada corporation, and its wholly owned subsidiary Lexington Oil & Gas Ltd. Co., an Oklahoma Limited Liability Corporation (“Lexington”), were organized for the purposes of the acquisition and development of oil and natural gas properties in the United States, concentrating on unconventional gas production initiatives that include coal bed methane gas acquisitions and developments in the Arkoma Basin in the State of Oklahoma as well as Barnett Shale targeted acquisitions and developments in the Dallas Fort Worth Basin in the State of Texas. On January 23, 2006, the Company acquired 100% of the shares of Oak Hills Drilling and Operating International, Inc., and its wholly owned operating subsidiary, Oak Hills Drilling and Operating LLC (“Oak Hills”).The purpose of the acquisition of Oak Hills was to enable the Company to improve scheduling of property development, to decrease costs associated with drilling and completing wells, and to increase the Company's control over its oil and gas leasehold developments by utilizing Oak Hills’ in house drilling and completion teams for its property exploration initiatives and gas well development programs. Commencing in the fourth quarter of 2006, management of the Company considered monetizing certain of the Company's assets and those of Oak Hills in order to decrease liabilities and overhead incurred by the Company in connection with previous capital expenditures and as a result of a lack of current debt and equity resources made available to the Company.On January 2, 2007, the Board of Directors of the Company authorized and approved the execution by Oak Hills of an agreement dated December 29, 2006 with Innovative Energy Services for the sale of the Company’s drilling rig. In accordance with the Agreement, Innovative Energy Services paid to Oak Hills an aggregate amount of $3,100,000 for the drilling rig and certain related equipment (Refer to Note 5). Going Concern The consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has a working capital deficiency of $7,701,960 at March 31, 2007, has incurred losses since inception of $30,836,986 and further losses are anticipated in the development of its oil and gas properties raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing losses and property development and ultimately on generating future profitable operations. The Company will continue to fund operations with advances and debt instruments, as well as further equity placements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB of Regulation S-B.They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2006 included in the Company's Annual Report on Form 10-KSB filed with the Securities and Exchange Commission.The interim unaudited consolidated financial statements should be read in conjunction with those financial statements included in the Form 10-KSB.In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the three months ended March 31, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. 8 LEXINGTON RESOURCES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) NOTE 2:SIGNIFICANT ACCOUNTING POLICIES (a) Change in accounting principle Effective January 1, 2007, the Company adopted the provisions of FASB Staff Position (“FSP”) No. EITF 00-19-2 Accounting for Registration Payment Arrangements (“EITF 00-19-2”), which provides more definitive guidance on accounting for registration arrangements including those described in more detail in Note 7 in connection with the Company’s 2006 private placement. The Company originally accounted for the various components of the private placement transaction using the provisions of SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities; EITF Issue No. 00-19 Accounting for Derivative Financial instruments Indexed to, and Potentially Settled in a Company’s Own Stock; EITF Issue No. 05-4 The Effect of Liquidated Damages Clause on Freestanding Financial Instruments Subject to Issue No. 00-19 and related amendments and guidance. Under the original accounting treatment, the Company classified the shares of common stock issued and the common stock purchase warrants without registration damages as equity at their estimated fair values and classified the remainder of the proceeds, representing common stock registration damages and the common stock purchase warrants subject to registration damages, as a derivative liability.This derivative liability was then subsequently adjusted to its estimated fair value with the corresponding gain or loss being charged to operations in the period. Under the provisions of EITF 00-19-2, the Company is required to classify the financing component parts as equity, assets or liabilities, notwithstanding the registration damages and related payment arrangements.If at inception of the related instruments, the damages and related payments are deemed likely, then the proceeds of the instrument are apportioned on a relative fair value basis inclusive of the estimated fair value of the damages and related payments.Otherwise, the proceeds are apportioned between their component parts with the damages and related payments being recorded when they are determined to be likely through a charge to operations in the period.The damages and related payments are recorded as a contingent liability which continues to be adjusted to its estimated fair value, through charges to operations, until the contingency is resolved.EITF 00-19-2 is effective for the Company’s first interim period commencing after December 15, 2006, being the quarter ended March 31, 2007. The Company’s registration damages and related payment arrangements, which were entered into prior to the adoption of EITF 00-19-2 and were unresolved as of the date of adoption, are required to be accounted for as a change in accounting principle in accordance with the provisions of EITF 00-19-2, through a cumulative-effect adjustment to retained earnings (deficit) as may be required.The applicable transition provisions and their impact are as follows: · The instrument is to be evaluated on issuance notwithstanding the existence of the registration damages and related payment arrangements. · Where this evaluation results in a different classification of items from the previously recorded derivative liability to equity, this adjustment is made based on the issuance date relative fair values. · At issuance, the damages and related payments were not considered likely and accordingly, were not included in the original allocation of the proceeds. · Upon adoption of EITF 00-19-2 effective January 1, 2007, the damages and related payments were considered likely and accordingly, were recorded through a charge to the opening deficit. The results of adopting EITF 00-19-2 on certain components of stockholders’ equity are as follows: Additional paid in capital Common stock purchase warrants Accumulated deficit Amounts as previously reported, December 31, 2006 $ 30,398,613 $ 2,009,340 $ (26,683,867 ) Reclassification of components on issuance 74,500 4,172,000 - Reversal of previous derivative liability gain - - (2,288,000 ) Record EITF 00-19-2 contingent liability at adoption - - (1,315,282 ) Amounts subsequent to adoption, January 1, 2007 $ 30,473,113 $ 6,181,340 $ (30,287,149 ) 9 LEXINGTON RESOURCES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) NOTE 2:SIGNIFICANT ACCOUNTING POLICIES (continued) (a) Change in accounting principle (continued) The contingent liability recorded under EITF 00-19-2 and the related changes during the period ended March 31, 2007 are as follows: Estimated contingent liability Actual damages accrued to date Contingent liability carrying value Balance, January 1, 2007 upon adoption $ 1,315,282 $ (419,671 ) $ 895,611 Record actual damages accrued during the period - (333,493 ) (333,493 ) Record loss on change in estimated fair value of contingent liability during the period 110,219 - 110,219 Balance, March 31, 2007 $ 1,425,501 $ (753,164 ) $ 672,337 (b) Recent Accounting Pronouncements In 2006, the FASB issued Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes — an Interpretation of FASB Statement No 109 Accounting for Income Taxes.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109.FIN 48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN 48 as of January 1, 2007, as required. There were no interest orgeneral and administrative expenses accrued or recognized related to income taxes for the three months ended March 31, 2007.The Company has not taken a tax position that would have a material effect on the financial statements or the effective tax rate for the three months ended March 31, 2007 or during the prior three years applicable under FIN 48.It is determined not to be reasonably possible for the amounts of unrecognized tax benefits to significantly increase or decrease within 12 months of the adoption of FIN 48.The Company is currently subject to a three year statute of limitations by major tax jurisdictions. NOTE 3:ACQUISITION OF OAK HILLS DRILLING AND OPERATING INTERNATIONAL, INC. On January 23, 2006, the Company acquired 100% of the shares of Oak Hills Drilling and Operating International, Inc., and its wholly owned operating subsidiary, Oak Hills.The companies were acquired from the existing shareholders for an aggregate of 6,000,000 restricted shares of the Company’s common stock.The assets of Oak Hills were independently valued at approximately $5.85 million and management of the Company determined a net tangible fair value of approximately $3.82 million as the basis for the total number of common shares issued at a price per share of $0.637.As of the acquisition date, Oak Hills had secured promissory notes totaling $1.28 million owed to certain of the Oak Hills vendors.The $1.28 million in promissory notes accrue interest at 9% per annum, and require no payments of interest or principal until the end of a two year term ending January 22, 2008. The purpose of the acquisition of Oak Hills was to enable the Company to improve scheduling of property development, to decrease costs associated with drilling and completing wells, and to increase the Company's control over its oil and gas leasehold developments by utilizing Oak Hills’ in house drilling and completion teams for its property exploration initiatives and gas well development programs. Prior to the acquisition of Oak Hills, there were 18,627,523 shares of common stock of the Company outstanding.Accordingly, the pre-acquisition shareholders of the Company owned approximately 76% of the post-acquisition issued and outstanding shares of the Company’s common stock.As a result, this business combination has been accounted for using the purchase method with the Company being the acquirer. 10 LEXINGTON RESOURCES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) NOTE 3:ACQUISITION OF OAK HILLS (continued) The fair value of the assets acquired and liabilities assumed effective January 23, 2006 were as follows: Current assets $ 1,024,458 Property, plant and equipment 5,228,736 Current liabilities (842,836 ) Due to related parties (1,280,789 ) Long term debt (222,423 ) $ 3,907,146 Consideration paid - 6,000,000 common shares at $0.6374 per share $ 3,824,190 - transaction costs 82,956 $ 3,907,146 The results of operations and cash flows presented include those of the Company for all periods presented and those of Oak Hills for all periods subsequent to January 23, 2006. The following unaudited pro forma information for the three month period ended March 31, 2006 presents the pro forma results of operations as if the acquisition had occurred as of January 1, 2006.The pro forma information presented is not necessarily indicative of what would have occurred had the acquisition been made as of January 1, 200, nor is it necessarily indicative of future results of operations.The following pro forma amounts give effect to appropriate adjustments for an increase in depreciation, additional intercompany profit elimination and an increase in weighted average shares outstanding. For the Three Months Ended March 31, 2006 Revenues $ 647,939 Net loss $ (3,785,917 ) Net loss per share – basic and diluted $ (0.15 ) Weighted average shares outstanding 25,421,460 11 LEXINGTON RESOURCES, INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) NOTE 4:PROPERTY AND EQUIPMENT Property and equipment includes the following: March 31, December 31, 2007 2006 Oil and gas properties: Proved, subject to depletion $ 11,677,376 $ 11,673,495 Unproved, not subject to depletion 4,773,447 5,049,858 Accumulated depletion (1,265,187 ) (1,114,985 ) Impairment provision (2,150,000 ) (2,150,000 ) Net oil and gas properties 13,035,636 13,458,368 Other equipment 841,859 841,859 Accumulated depreciation (282,680 ) (235,858 ) Impairment provision (27,277 ) (27,277 ) Net other property and equipment 531,902 578,724 Property and equipment, net of accumulated depreciationand depletion $ 13,567,538 $ 14,037,092 For the period ended March 31, 2007, estimated future development costs totaling $3,686,000 were included in costs subject to amortization for the purposes of determining depletion for the period. Total depletion expense per unit of production for the period ended March 31, 2007 was $3.85 per mcf (2006 - $0.95). The Company's oil and gas activities are currently conducted in the United States.The Company has completed the following significant transactions related to its oil and gas activities: Acquisition of Oak Hills Drilling and Operating International, Inc. On January 23, 2006, the Company completed the acquisition of Oak Hills as described in Note 3. Joint Exploration Agreement – Arkoma Basin, Oklahoma On March 3, 2006, effective January 31, 2006, the Company entered into an exploration agreement with Dylan Peyton, LLC (“Dylan”) of Dallas, Texas to jointly develop Lexington’s Arkoma Basin leases located in Hughes and MacIntosh Counties in the State of Oklahoma (the “Arkoma Basin Exploration Agreement”). The properties will be developed on a 50/50 equal working interest basis. An affiliate to Dylan, named Avatar Energy, LLC, will become the operator for the project. The Company has assigned 50% of its undeveloped leasehold interests in Oklahoma in exchange for cash proceeds of $575,000 which equates to approximately 50% of the Company’s originally incurred leasing costs.
